Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  August 5, 2014                                                                       Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  149491(34)(36)                                                                       Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
  SCOTT SHARP, Personal Representative of the                                       Bridget M. McCormack
  Estate of BRIAN P. TURNER, Deceased,                                                    David F. Viviano,
                                                                                                        Justices
               Plaintiff-Appellant,                           SC: 149491
                                                              COA: 320368
  v                                                           Lenawee CC: 12-004383-NH

  CHRISTOPHER M. MOHLER, M.D., MELISSA
  THORNTON, R.N., OMNI HEALTH SERVICES
  LTD, EMMA L. BIXBY MEDICAL CENTER,
  and PROMEDICA HEALTH SYSTEMS, INC.,
           Defendants-Appellees,
  and

  PICIS, INC., and OPTUMINSIGHT, INC.,
               Defendants.
  ________________________________________/

          On order of the Chief Justice, the motions of plaintiff-appellant to extend the time
  for filing his reply briefs to the answers filed by defendants-appellees Mohler and Omni
  Health and by defendants-appellees Bixby, Promedica and Thornton are GRANTED.
  The reply briefs submitted on July 24, 2014, are accepted as timely filed.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                               August 5, 2014